Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2021 was before the mailing date of this non-final rejection.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "when receiving the first command that includes the first information from the host device ".  There is insufficient antecedent basis for this limitation in the claim. However, in claim 1, the first command received includes second information not first information. For purposes of examination, the first information is interpreted as second information in claim 2.
Claim 7 recites the limitation "when the command that does not contain the virtual identification information is received from the host device".  There is insufficient antecedent basis for this limitation in the claim. There is no mention of commands not containing virtual identification information in any of the previous claims. It is unclear what information is being referred to if the command does not contain virtual identification information.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh (US 2011/0238929).

Regarding claim 1, Itoh discloses a storage control device, comprising: a memory; and a processor coupled to the memory [see paragraphs 29 & 61; library apparatus comprises a library controller, the controller comprising a storage section (memory) and the controller being interpreted as the processor] and the processor configured to: store first information and second information in the memory, the first information being identification information unique to a first recording device mounted in a slot, the second information being virtual identification information assigned to the first recording device and transmitted to a host device [see paragraphs 61-65; controller storage section comprises a mapping table mapping a unique real medium name of a storage device to a virtual medium name which the host uses], when receiving a first command that includes the second information from the host device, generate a second command that includes the first information by converting the first command, transmit, to a control device which controls access to the first recording device, the second command [see paragraph 65; when host sends command with virtual medium name, it is converted to a command with the real medium name], when receiving a first response that includes the first information from the control device, generate a second response that includes the second information by converting the first response, transmit, to the host device, the second response [see paragraph 65; library controller converts response to host from virtual name to real name], and when detecting that the first recording device is removed from the slot and a second recording device is mounted in the slot, update, by using the first information of the first recording device associated with the second information, the first information of the second recording device [see paragraphs 98 & 105; when a new recording device is mounted, old device is removed and name conversion information is updated].

Regarding claim 2, Itoh discloses the storage control device according to claim 1, wherein the processor configured to: when receiving the first command that includes the first information from the host device, convert the second information included in the received first command into the first information stored in the memory in association with the second information, and transmit a converted command to a control device that controls access to a recording device mounted in the slot [see paragraph 65; when host sends command with virtual medium name, it is converted to a command with the real medium name and sent to storage device (which has its own internal controller)].

Regarding claim 4, Itoh discloses the storage control device according to claim 1, wherein the processor configured to transmit, to the host device, a notification that a recording device has been mounted in the slot, when it is detected that a recording device has been mounted in the slot [see paragraph 93; host is notified of mounting of storage medium].

Regarding claim 5, Itoh discloses the storage control device according to claim 2, wherein the processor configured to:
associate the virtual identification information with identification information unique to a recording device mounted in the slot and identification information of a control device that controls access to a recording device mounted in the slot [see paragraph 61; medium name conversion table stores conversion between real and virtual names], and
update identification information that is stored in the storage unit in association with the virtual identification information and is unique to a recording device removed from the slot, and identification information of a control device that controls access to a recording device removed from the slot, into actual identification information unique to a recording device mounted in the slot and identification information of a control device that controls access to a recording device mounted in the slot, when it is detected that the first recording device has been removed from the slot and the second recording device has been mounted [see paragraphs 98 & 105; when a new recording device is mounted, old device is removed and name conversion information that relates a real device name to a host virtual name is updated].

Regarding claim 6, Itoh discloses the storage control device according to claim 1, wherein the processor configured to store identification information unique to a recording device mounted in the slot with a predetermined address that is commonly assigned to a recording device mounted in the slot and is provided to the host device, and the virtual identification information [see paragraph 61; medium name conversion table stores conversion between unique real device name and common virtual device names].

Regarding claim 8, Itoh discloses the storage control device according to claim 1, wherein the processor configured to:
inquire identification information unique to a recording device mounted in the slot at every predetermined timing, and detect that a recording device has been removed from the slot or that a recording device has been mounted in the slot, based on a comparison result of a result of a current inquiry with a result of a previous inquiry [see paragraph 33; at arbitrary times library controller may scan each storage device to read real names and update the virtual to real conversion tape (a lack of a real address when scanning would indicate that device is no longer mounted)].

Regarding claim 9, Itoh discloses the storage control device according to claim 1, wherein the processor configured to:
store, in the storage device, the virtual identification information, with identification information that is obtained as a result of an inquiry and is unique to a recording device mounted in the slot, when it is detected that a recording device has been mounted in the slot, and
delete, from the storage device, actual identification information that is stored in the storage unit in association with the virtual identification information and is unique to a recording device removed from the slot, when it is detected that a recording device has been removed from the slot [see paragraphs 33 & 105; at arbitrary times library controller may scan each storage device to read real names and update the virtual to real conversion tape & and medium name conversion information may be updated with new device information].

Claims 10 and 11 recite the same limitations as claim 1 above and are rejected using the same reasoning and mappings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Takeuchi et al. (US 2016/0085472).

Regarding claim 3, Itoh discloses the storage control device according to claim 1 as discussed above.

Itoh does not expressly disclose the processor configured to transmit, to the host device, a notification that a recording device has been removed from the slot, when it is detected that a recording device has been removed from the slot.

Takeuchi discloses a storage system in which a host may be notified when a disk has been unmounted from the storage system [see paragraph 49].

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Takeuchi in the system of Itoh so that the host is notified of disconnects/unmountings.

The motivation for doing so would have been so that the host is aware of storage disconnections so that it may no longer access data on those devices.

Therefore, it would have been obvious to combine Takeuchi with Itoh for the benefits listed above, to obtain the invention as specified in claim 3.

	
	
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 7 recites that if a command is received without any device identification information it is just sent to the storage device in the slot. Prior art does not teach or render obvious this limitation. Typically, an error response may be generated and the operation is not performed if a command is not in an expected format, as the destination for the command is technically unknown without a device identifier.


	CLOSING COMMENTS
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure generally teach various systems and methods for translating virtual device names into real device names.

	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN BERTRAM/Primary Examiner, Art Unit 2137